ATTORNEY DISCIPLINARY PROCEEDING
PER CURIAM.
| T Respondent and the Office of Disciplinary Counsel (“ODC”) submitted a joint petition for consent discipline, in which respondent acknowledges that he violated the following provisions of the Rules of Professional Conduct: Rules 4.1(a), 8.4(a), 8.4(c), and 8.4(d). Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that John Roumain Peters, III, Louisiana Bar Roll number 21810, be and he hereby is suspended from the practice of law for a period of three months, fully deferred.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.
CRICHTON, J., dissents and assigns reasons.